DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 10, 2020.  In virtue of this amendment:
Claim 14 is cancelled; and thus,
Claims 1-13 are now pending in the instant application.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An azimuth angle calculating device, comprising … processing circuitry configured to … “calculate a plurality of base-line vectors between the at least two groups of antennas, by using the integer value bias corresponding to the group of antennas, perform a multiple base-line verification in which validity of the initial value is verified by using each of the plurality of base-line vectors calculated using the integer value bias, and calculate an azimuth angle by using the integer value bias when the multiple base-line verification is successful”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-7 are allowed as being dependent on claim 1).
A method of calculating an azimuth angle, comprising … “calculating a plurality of base-line vectors between the at least two groups of antennas, by using the integer value bias corresponding to the group of antennas; performing a multiple base-line verification in which validity of the initial value is verified by using the plurality of base-line vectors calculated using the integer value bias; and calculating the azimuth angle by using the integer value bias when the multiple base-line verification is determined to be successful”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-13 are allowed as being dependent on claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Nakamura et al. – US 10,877,163
Prior art Rajagopal et al. – US 2013/0057432
Prior art Krich et al. – US 2011/0241931
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 24, 2021